         Case 1:14-cv-00403-RDM Document 203 Filed 10/30/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 SAI,
                        Plaintiff,
                v.                                        Civil Action No. 14-0403 (RDM)
 TRANSPORTATION SECURITY
 ADMINISTRATION,
                        Defendant.


                                JOINT STATUS REPORT

        On May 29, 2020, the Court issued a memorandum opinion and order granting in part and

denying in part Defendant’s renewed motion for summary judgment and denying Plaintiff’s

motion for summary judgment. Among other things, the Court denied Defendant’s motion insofar

as it failed to justify Defendant not searching certain offices for records responsive to Plaintiff’s

request for records under the Freedom of Information Act.

        In light of the Court’s opinion, Defendant intends to undertake a supplemental search. In

an effort to narrow any disputes that must be presented to the Court, Defendant has engaged

Plaintiff’s counsel in an attempt to reach an agreement regarding certain aspects of these

supplemental searches. Counsel for Defendant sent renewed proposed terms of a supplemental

search to counsel for Plaintiff on October 19, 2020, and Plaintiff’s counsel is in the process of

developing further substantive input regarding search parameters.

        The parties propose to file another joint status report on or before December 2, 2020.
        Case 1:14-cv-00403-RDM Document 203 Filed 10/30/20 Page 2 of 2




Respectfully submitted,
 By: /s/ Jeffrey T. Green
    Jeffrey T. Green, D.C. Bar No. 426747
    Chike Croslin, USDC D.C. Bar No.
    D00514                                      MICHAEL R. SHERWIN
    Amanda M. Blau*                             Acting United States Attorney
    SIDLEY AUSTIN LLP
    1501 K Street, N.W.                         DANIEL F. VAN HORN, D.C. Bar #924092
    Washington, D.C. 20005                      Chief, Civil Division
    jgreen@sidley.com
                                              By:    /s/ Johnny Walker
    Telephone: (202) 736-8000
                                              JOHNNY H. WALKER, D.C. Bar #991325
    Facsimile: (202) 736-8711
                                              Assistant United States Attorney
                                              555 4th Street, N.W.
 Counsel for Plaintiff
                                              Washington, District of Columbia 20530
                                              Telephone: 202 252 2575
 *Admitted to practice in New York; appearing
                                              Email: johnny.walker@usdoj.gov
 pro bono pursuant to D.C. District Court
 Rule 83.2(g)                                 Counsel for Defendant
 Dated: October 30, 2020




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



                                            2
